Citation Nr: 0607834	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  03-30 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether the veteran has presented new and material evidence 
to reopen a claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for trigeminal 
neuralgia as a result of VA surgical treatment in November 
1978, and if so, whether the claim can be allowed.  
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from December 1952 
to December 1954.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland, 
finding that new and material evidence had not been received 
to warrant reopening the claim of entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 2002) for trigeminal neuralgia as a result of VA 
surgical treatment in November 1978.  

In the course of appeal, in July 2004, the veteran and his 
wife testified at a Central Office Board hearing.  A 
transcript of that hearing is contained in the claims folder.  
The Veterans Law Judge of the Board who conducted that 
hearing has since left the Board.  The veteran was 
accordingly afforded the opportunity of another Board hearing 
before a Veterans Law Judge who would adjudicate the appealed 
claim.  By a November 2005 signed letter, the veteran 
declined that offer of an additional hearing.  In any event, 
as addressed below, this decision constitutes a complete 
grant of the benefit sought, and hence a further hearing 
would not result in any furtherance of his claim.  


FINDINGS OF FACT

1.  In a November 1984 Board decision, benefits pursuant to 
38 U.S.C.A. § 1151 were denied for trigeminal neuralgia as a 
result of VA surgical treatment in November 1978.  This was 
the last final denial for that claim on any basis.   

2.  Evidence received since the November 1984 Board decision 
is new and so significant that it must be considered together 
with all the evidence of record in order to fairly decide the 
claim on the merits.

3.  Affording the veteran the benefit of the doubt, the 
veteran's trigeminal neuralgia developed as a result of VA 
surgical treatment in November 1978, and this development was 
an event that was not reasonably foreseeable.   


CONCLUSIONS OF LAW

1.  New and material evidence has been received, since the 
last final denial, to reopen the claim of entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for trigeminal neuralgia as a result of VA 
surgical treatment in November 1978.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2005).

2.  With resolution of reasonable doubt in the appellant's 
favor, benefits pursuant to 38 U.S.C.A. § 1151, are warranted 
for benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
for trigeminal neuralgia, as a result of VA surgical 
treatment in November 1978.  38 U.S.C.A. §§ 1151, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§  3.102, 3.159, 3.326, 
3.358 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005), VA has an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also, 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).  This collection of laws 
is generally known as the Veterans Claims Assistance Act 
(VCAA).  

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will instruct veterans to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b).

Because the veteran is here granted the complete benefit 
sought on appeal, there is no reasonable possibility that 
additional development will further his claim on appeal.  

Law Associated with Claims Based on 38 U.S.C.A. § 1151

Effective from October 1, 1997, 38 U.S.C.A. § 1151 (West 
2002) provides in relevant part as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service[]connected. For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the 
veteran's willful misconduct and-

(1) the disability or death was caused 
by hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by 
the Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was-

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the 
hospital care, medical or surgical 
treatment, or examination; or

(B) an event not reasonably foreseeable 
. . .

Whether New and Material Evidence has been Received to Reopen 
Claim

When a claim is disallowed by final rating action or by the 
Board of Veterans' Appeals, it may not thereafter be reopened 
and allowed, and no claim based upon the same factual basis 
shall be considered. 38 U.S.C.A. §§ 7104(b), 7105 (West 
2002). However, when a claimant requests that a claim be 
reopened after an appellate decision and submits evidence in 
support thereof, a determination as to whether such evidence 
is new and material must be made. 38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. § 20.1105 (2005).

Section 5108 of Title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2005).

Current case law provides for the following analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a).  Second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  

In this case, the last prior final decision denying 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for trigeminal neuralgia as 
a result of VA surgical treatment in November 1978, was a 
November 1984 Board decision.  The RO in a September 1988 
decision addressed 38 U.S.C.A. § 1151 claims, but the veteran 
appealed that decision and the Board in an April 1990 remand 
clarified that the 38 U.S.C.A. § 1151 claims then adjudicated 
and appealed did not include entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
trigeminal neuralgia as a result of VA surgical treatment in 
November 1978.  

At the time of the November 1984 Board decision, the claims 
folder contained the available records associated with the 
veteran's VA treatment in November 1978, including a left 
Caldwell-Luc procedure to biopsy a thickened left maxillary 
sinus for possible bone cancer (with cancer ruled out by that 
biopsy).  Also then of record were subsequent VA treatment 
records including for treatment of trigeminal neuralgia first 
documented in 1979.  Supporting the November 1984 Board 
decision was an August 1984 Veterans Health Administration 
(VHA) opinion which included opinions of a VA neurologist and 
a VA otolaryngologist.  These physicians noted that the 
veteran had left facial pain prior to the November 1978 
surgery, and found that it could not be determined based on 
the evidence whether the left facial pain process the veteran 
had subsequent to the November 1978 surgery was different in 
kind or extent from the pain process prior to the surgery, 
despite the veteran's allegations of markedly increased pain 
following the surgery and the first diagnosis of trigeminal 
neuralgia subsequent to the surgery.  These physicians 
further concluded that if trigeminal neuralgia were present 
it could not be definitively associated with the surgery, 
since trigeminal neuralgia was idiopathic in origin, and 
presented as often not follow a medical procedure as 
following a medical procedure.  The opinion further assessed 
that the Caldwell-Luc procedure with biopsy of the left 
maxillary sinus would not have resulted in damage to the 
trigeminal nerve.  

Medical evidence received into the record subsequent to the 
November 1984 Board decision consists of numerous subsequent 
treatment records including those associated with surgical 
and non-surgical attempts to cure, treat, or ameliorate the 
veteran's trigeminal neuralgia with associated intractable 
pain, as well as medical complications resulting from those 
treatments, which of themselves ultimately resulted in 
significant disability for which the veteran has been 
assigned separate compensable ratings pursuant to 38 U.S.C.A. 
§ 1151, as associated with those subsequent VA treatments.  
Pertaining to the underlying 38 U.S.C.A. § 1151 claim 
associated with the November 1978 surgery, subsequent medical 
evidence includes medical opinion letters by treating VA 
neurologists, as detailed below, to the effect that the 
veteran's November 1978 surgery was a likely cause of the 
veteran's subsequently diagnosed trigeminal neuralgia with 
associated intractable pain.  These medical opinion letters 
are new and directly address the question of disability 
resulting from the November 1978 surgery, to support the 
veteran's 38 U.S.C.A. § 1151 claim.  Hence, new evidence has 
been presented which is so significant that it must be 
considered together with evidence previously of record in 
order to fairly adjudicate the claim on the merits.  
Accordingly, reopening of the claim is warranted.  38 C.F.R. 
§ 3.156(a).  

Merits-Based Adjudication of the Claim of Entitlement to 
Compensation Benefits Pursuant to the Provisions of 38 
U.S.C.A. § 1151 for Trigeminal Neuralgia as a Result of VA 
Surgical Treatment in November 1978

Looking to the merits of the claim, the Board notes the 
August 1984 VHA opinion, as detailed above, but also must 
consider the contradicting conclusions presented by 
subsequent VA neurologists.  Specifically, one treating VA 
neurologist, in a July 1995 letter, informed that the veteran 
was receiving ongoing treatment including for trigeminal 
neuralgia, and provided a detailed opinion addressing the 
veteran's claim.  The neurologist noted that the medical 
records reflected that the veteran's trigeminal neuralgia 
began in 1978 following a left maxillary sinus biopsy.  The 
neurologist further noted that it was believed by some that 
the neuralgia was secondary to the biopsy.  The neurologist 
apparently joined in this belief, since he did not contradict 
it and did not indicate that this belief was unsubstantiated 
by the veteran's medical records or otherwise contrary to 
generally accepted medical knowledged.  This is directly 
contrary to the August 1984 VHA medical opinion, which in 
part posited that no causal association could be drawn 
between the biopsy procedure undergone by the veteran in 
November 1978 and any subsequent trigeminal neuralgia.  The 
Board must therefore conclude that either there is a 
difference in opinion within the medical community regarding 
this question of causality, or medical knowledged has 
improved regarding this question since the August 1984 
opinion, so that it was now understood that such a causal 
relationship may exist.  

Further support for the claim is presented by the April 2003 
opinion letter of another treating VA neurologist.  In the 
letter, this neurologist informs, based on his review of the 
medical record, that that the veteran's trigeminal neuralgia 
was not present prior to the left maxillary sinus biopsy 
performed in 1978, but rather developed after that surgery.  
The neurologist opined that the neuralgia was as likely as 
not caused by the biopsy procedure.  The neurologist further 
opined that it was doubtful that trigeminal neuralgia was 
discussed as a likely side effect of the biopsy procedure.  
Hence, this letter provides an opinion of a causal 
relationship, as well as an opinion to the effect that the 
resulting trigeminal neuralgia was a result that was not 
reasonably foreseeable.  

Relying on these two consistent, more recent medical opinions 
by qualified, treating medical neurologists who had reviewed 
the veteran's medical records and/or the case history, and 
affording the veteran the benefit of the doubt as against a 
contrary VHA opinion obtained in August 1984, the Board 
concludes that it is at least as likely as not that the 
veteran's November 1978 left maxillary sinus biopsy caused 
his left trigeminal neuralgia, and that this was a result 
that was not reasonably foreseeable.  Hence, benefits 
pursuant to 38 U.S.C.A. §  1151, and specifically pursuant to 
38 U.S.C.A. § 1151 (a)(1)(B), based on an event not 
reasonably foreseeable, are warranted for the veteran's 
trigeminal neuralgia.


ORDER

New and material evidence having been received, the claim is 
reopened and benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 are granted for trigeminal neuralgia as a 
result of VA surgical treatment in November 1978.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


